Case 1:18-cv-03068-ER Document 146 Filed 06/09/21 Page 1 of 2




                                         Granted. The Clerk of Court is respectfully
                                         directed to remove Joseph Sam Fritzson from
                                         this matter, and to terminate the motion. Doc.
                                         145.

                                         So ordered.



                                                   6/9/2021
Case 1:18-cv-03068-ER Document 146 Filed 06/09/21 Page 2 of 2
